MORRISON, Judge.
This is an original application for a writ of habeas corpus brought by relator Fred A. Meadows, seeking his release from the Texas Prison System.
The record shows that relator was on March 14, 1945, in Cause No. 15875, in the district court of Jefferson County, sentenced to serve a term of not less than two nor more than ten years. Relator was given credit by the trial court for time spent in jail so that such sentence began to run on August 17, 1944.
On the same day, to wit, March 14, 1945, in Cause No. 15869, in the same court, relator was sentenced to serve a term of not less than two nor more than ten years. This sentence contains the following order:
“And it appearing to the Court that the defendant was convicted and sentenced in Cause No. 15875, for a term of ten years, it is the further order of the Court that the sentence in this cause be suspended until sentence in Cause No. 15875 ceases to operate.”
In Ex parte Collier, No. 25,605, decided October 17, 1951, (Page 377, this volume), we recently had an occasion to discuss our prior opinions dealing with this subject to which reference is here made.
*418Having concluded that the above order is sufficient to cumulate the sentences, the relief prayed for is denied.